STRAUP, J.
(concurring).
I am of the same opinion. As suggested by the Chief Justice, we are not now required to pass upon the question whether the court correctly ruled in quashing the first information. On the theory that the state might have been able to prove that the defendant was absent from the state a sufficient length of time to have tolled the running of the statute, or, not being bound.by the exact date alleged, might have been able to prove the specific offense charged in the information to have been committed on a date within the statutory period of limitation, it is somewhat doubtful whether such ruling was correctly made; but when the second information was filed, it is not made to appear that it was an amended or new information charging the same, offense or describing the same transaction as alleged in the first information. That is to' say, it was not made to appear that the offense stated or the transaction described in the second information as having been committed or having occurred on the ,15th day of December, 1904, was the same as stated or described in the first information; the only difference being *171as to tbe time when tbe offense was committed. Had such been tbe case, I think tbe ruling made denying tbe motion to quasb the second information would not have been erroneous-; but it was Very clearly made to appear to tbe trial court that there were two separate and distinct offenses charged and two different transactions described. The evidence which would support the one would not support the other. Now it is apparent that, if A. is charged with tbe crime of fornication as having been committed with a certain female on a particular day at a particular dwelling in the northern part of the county, and at the preliminary hearing such facts, and none other, a-re testified to, and,’ after the information based upon such transaction has been quashed, to then permit the state to file a new information charging him with the crime of fornication as having been committed with the same person on another and different date at another and different building in the southern part of the county, and concerning which no evidence whatever was offered or produced at the preliminary bearing, A., the defendant, is deprived of the benefit of a preliminary hearing as is in such case made and provided. In such case it is very clear that the transactions were wholly separate and distinct, and that the evidence which would support the one would not support the other. Such seems to be the situation here.
I therefore concur in tbe judgment of reversal.